Court of Appeals
                           First District of Texas
                                 BILL OF COSTS

                                   No. 01-12-00229-CV

                          Jonathan Levine and Samantha Levine

                                           v.

        Steve Scharn Custom Homes, Inc., Steve Scharn, and NewFirst National Bank

       NO. 08DCV162201 IN THE 268TH DISTRICT COURT OF FORT BEND COUNTY



  TYPE OF FEE        CHARGES           PAID/DUE             STATUS              PAID BY
  E-TXGOV FEE          $5.00           09/26/2013           E-PAID                  APE
  E-TXGOV FEE          $5.00           09/25/2013           E-PAID                  APE
     MT FEE            $10.00          09/12/2013           E-PAID                  APE
  E-TXGOV FEE          $5.00           09/12/2013           E-PAID                  APE
  E-TXGOV FEE          $5.00           06/28/2013           E-PAID                  ANT
  E-TXGOV FEE          $5.00           05/10/2013           E-PAID                  ANT
SUPP CLK RECORD       $200.00          05/06/2013            PAID                   ANT
     MT FEE            $10.00          05/02/2013           E-PAID                  ANT
  E-TXGOV FEE          $5.00           05/02/2013           E-PAID                  ANT
  E-TXGOV FEE          $5.00           05/02/2013           E-PAID                  ANT
  E-TXGOV FEE          $5.00           04/12/2013           E-PAID                  APE
  E-TXGOV FEE          $5.00           04/12/2013           E-PAID                  APE
  E-TXGOV FEE          $5.00           03/21/2013           E-PAID                  APE
     MT FEE            $10.00          03/21/2013           E-PAID                  APE
  E-TXGOV FEE          $5.00           03/20/2013           E-PAID                  APE
     MT FEE            $10.00          03/20/2013           E-PAID                  APE
     MT FEE            $10.00          01/22/2013           E-PAID                  APE
     MT FEE            $10.00          01/22/2013           E-PAID                  APE
  E-TXGOV FEE          $5.00           01/22/2013           E-PAID                  APE
 E-TXGOV FEE                $5.00             01/22/2013               E-PAID                   APE
 E-TXGOV FEE                $5.00             12/28/2012               E-PAID                   ANT
    MT FEE                  $10.00            10/26/2012               E-PAID                   ANT
 E-TXGOV FEE                $5.00             10/26/2012               E-PAID                   ANT
    MT FEE                  $10.00            10/02/2012               E-PAID                   ANT
 E-TXGOV FEE                $5.00             10/02/2012               E-PAID                   ANT
    MT FEE                  $10.00            09/24/2012               E-PAID                   ANT
 E-TXGOV FEE                $5.00             09/24/2012               E-PAID                   ANT
 RPT RECORD               UNKNOWN             08/29/2012                PAID                    ANT
 CLK RECORD               UNKNOWN             05/18/2012                PAID                    ANT
    FILING                 $175.00            03/14/2012               E-PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $550.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this September 25, 2015.